PER CURIAM:
Benjamin William Fawley appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fawley v. Johnson, No. 7:09-cv-00041-JLK, 2011 WL 3240537 (WD.Va. July 28, 2011). We deny Fawley’s motion for an evidentiary hearing and deny as moot Fawley’s motions seeking leave to file his informal briefs without exhibits and without serving Appellees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.